Citation Nr: 0308611	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-15 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is the widow of a veteran who had active 
service from October 1941 to September 1942 and August 1945 
to February 1946.  He was a prisoner of war (POW) of the 
Japanese Imperial Government from April 1942 to September 
1942.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision by the Manila, Republic of the Philippines, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appellant appears to have raised a claim of entitlement 
to benefits under 38 U.S.C.A. § 1318.  Because the veteran 
had previously claimed service connection for numerous 
disabilities, and had been denied, the appellant's claim is 
one to reopen a previously adjudicated claim.  Her claim to 
reopen is based on hypothetical entitlement to a total 
disability rating, and as such is subject to a continued stay 
ordered by the Federal Circuit Court of Appeals in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
The stay was lifted only with respect to claims where there 
was not a previously denied claim.  Therefore, while the 
appellant's claim is referred to the RO for development and 
adjudication, it is noted that the RO may not process the 
claim at this time, pending ongoing litigation.


FINDINGS OF FACT

1.  The veteran was a POW, and died on July [redacted], 1997.

2.  His death certificate lists hypervolemic shock 
(dehydration) as the immediate cause of death; chronic 
gastroenteritis (dysentery/irritable bowel syndrome) is 
listed as an antecedent cause; hypertension is listed as a 
significant condition contributing to death.  However, that 
certificate was prepared by a non-attending physician based 
on statements by the appellant's granddaughter.  

3.  The veteran had suffered a cerebrovascular accident and 
had hypertension and heart disease which apparently were (but 
have not been conclusively confirmed to have been) the 
primary causes of his death.  

4.  The veteran had not established service connection for 
any disability.

5.  Hypertension, cardiovascular disease or cerebrovascular 
disease were not manifested in service or in the veteran's 
first postservice year, and are not shown to have been 
related to service; it is not shown that the veteran had 
beriberi heart disease or ischemic heart disease and suffered 
localized edema as a POW.  

6.  Service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.

7.  The appellant's claim for accrued benefits was submitted 
on August 17, 1999.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2001).

2.  The appellant's claim for accrued benefits was not timely 
filed.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is no longer an issue; the claim for 
service connection for the cause of the veteran's death has 
now been considered on the merits.  The record includes 
service medical records, private medical opinions, numerous 
lay affidavits, and a copy of the veteran's death 
certificate.  The appellant was notified of the applicable 
laws and regulations.  The rating decision, the statement of 
the case, and the supplemental statement of the case have 
informed her what she needs to establish entitlement to the 
benefit sought and what evidence VA has obtained. 

The appellant was notified of the enactment of the VCAA in 
January 2001 correspondence and in a September 2002 
supplemental statement of the case.  The supplemental 
statement of the case informed her of the substantive 
provisions of the VCAA, and described the types of evidence 
and information she was responsible for obtaining, and what 
evidence VA would obtain on her behalf.  The January 2001 
letter discussed the evidence of record in detail, and 
explained with great specificity what evidence or information 
was still required to establish entitlement to service 
connection for the veteran's cause of death.  The letter also 
specified what the appellant's responsibility was in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The requested evidence was not submitted.



Factual Background

The Department of the Army has certified that the veteran was 
a POW from April 10, 1942 to September 27, 1942.

Service medical records reveal that the veteran was treated 
for severe gastric pain in December 1945.  He reported no 
prior history of abdominal pain; on August 1945 examination 
for enlistment, the abdomen was noted to be "ok.".  
Gallstones were suspected, but the final diagnosis was an 
"other disease of the gastro-intestinal system characterized 
by pain in the epigastrium."  The veteran reported that he 
felt much better after several days of treatment.  On 
February 1946 separation examination, the abdomen was normal.

In a June 1945 Affidavit for Philippine Army Personnel, the 
veteran stated that he had not contracted any illness or 
sustained any wounds in service.

On March 1991 VA examination, a history of a cerebrovascular 
accident was noted in 1983.  The veteran had left sided 
weakness.  Hypertensive cardiovascular disease was diagnosed.  
There was no evidence of malnutrition, anemia, dysentery, 
avitaminosis, helminthiasis, or malaria.  No gastrointestinal 
symptoms were reported; the abdomen was flat, soft, and 
nontender.

The veteran's death certificate, dated July 3, 1997, reveals 
that he died on July [redacted], 1997, apparently at home.  No autopsy 
was performed.  The certificate is typed, with the exception 
of the "Causes of Death" section.  Handwritten notations 
there state that the immediate cause of death was hypovolemic 
shock (dehydration).  The antecedent cause of death was 
chronic gastroenteritis (dysentery/irritable bowel).  HTN 
(hypertension) was listed as an other significant condition 
contributing to death.  The certifying doctor indicated that 
he had not attended the veteran, and that the veteran's 
granddaughter had supplied the listed information.
Documents received on August 17, 1999, with the claims for 
service connection for the cause of the veteran's death and 
accrued benefits included a handwritten "medical 
certification" from the veteran's treating physician, a 
municipal health officer, stating that he had treated the 
veteran from 1991 to 1997 for ischemic hypertensive vascular 
disease.  He had also treated him in 1983 for hypertension.  
In September 2000, the physician stated that he had treated 
the veteran for "a case of chronic gastroenteritis and 
coronary artery disease."  In both instances, the doctor 
summarized treatment notes chronologically.  

In January 2001, the RO, in response to the enactment of the 
VCAA, requested that the appellant supply further medical 
evidence to support her claim.  The RO specifically requested 
clinical or other treatment records supporting the already 
submitted "medical certifications" and/or medical opinions, 
with a detailed and complete rationale, relating the 
veteran's death to a service-connected disability.  The basis 
for the causes of death listed on the death certificate was 
also requested.

In March 2001, the doctor who signed the veteran's death 
certificate submitted an affidavit stating that the listed 
causes of death were provided by the veteran's granddaughter.  
The affidavit was intended to correct the certificate.  The 
doctor stated that the veteran had suffered a stroke two 
months before his death, while under the care of another 
physician.  Therefore, hypovolemic shock should have been 
listed as only a contributing cause of death; the real cause 
of death was cerebrovascular accident, ischemic heart 
disease, and hypertension.

Also in March 2001, the veteran's granddaughter submitted an 
affidavit in which she stated that she reported the causes of 
death as dehydration, dysentery, irritable bowel syndrome, 
and high blood [pressure] because those were the things 
mentioned to her as possible causes of death.  She reported 
them in order to complete the death certificate and register 
it officially.

In August 2001, the RO again requested clinical or treatment 
records from both the treating physician and the appellant.  
Instead of furnishing records, in October 2001, the veteran's 
treating physician submitted a "Certification" stating that 
the veteran had been treated for chronic gastroenteritis and 
coronary artery disease.  The doctor further stated that no 
x-rays or laboratory tests were conducted.

Analysis

Service connection for cause of death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as cardiovascular disease 
(including hypertension), are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  Further, former POWs are 
entitled to presumptive service connection for certain 
disease, including irritable bowel syndrome, chronic 
dysentery, and beriberi heart disease, if the conditions are 
diagnosed and manifest to a compensable degree at any point 
following service.  Beriberi heart disease includes ischemic 
heart disease when the former POW experienced localized edema 
during captivity.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  The presumptions are rebuttable.

Presumptive service connection is not warranted for the 
veteran's cardiovascular disease/hypertension, as there is no 
evidence that such disease was diagnosed or manifest to a 
compensable degree within one year following the veteran's 
separation from military service.  38 C.F.R. § 3.307(a)(3).  
Further, no examiner has opined that hypertension is related 
to the veteran's military service.  There is no basis for 
service connecting hypertension or 
cardiovascular/cerebrovascular disease.

With regard to diseases specific for former POWs, while 
irritable bowel syndrome and dysentery were listed on the 
veteran's death certificate, medical certificates from the 
veteran's treating physician do not indicate that such were 
ever actually diagnosed.  They were listed on the death 
certificate at the direction of the veteran's granddaughter, 
who has acknowledged that she has no medical knowledge or 
training.  As a layperson, she is not competent to offer an 
opinion on an issue, such as diagnosis or causation, which 
requires specialized knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Because the disorders were not 
diagnosed (shown by competent evidence), they cannot be 
service connected, either by presumption or directly.

Gastroenteritis was diagnosed, both in service and in the 
late 1990's, and was listed on the death certificate as an 
antecedent condition to death.  However, no examiner has 
related the veteran's acute in-service gastric pain to the 
more recent diagnosis of gastroenteritis, and an intervening 
1991 VA examination, in fact, showed no abdominal or 
gastrointestinal symptoms.  The examiner specifically 
excluded dysentery as a diagnosis.  Further, repeated efforts 
by the RO to obtain treatment and clinical records, or a 
detailed rationale for the diagnosis, have failed.  
Consequently, the Board finds that the preponderance of the 
evidence is against direct service connection for 
gastroenteritis.
Ischemic heart disease is included as a condition specific to 
former POWs only when the veteran had localized edema during 
captivity.  Here, while ischemic heart disease has been 
diagnosed, and a summary of medical treatment includes edema 
of the lower extremities in the mid-1990's, there is no 
competent evidence that the veteran had localized edema while 
a POW.  Further, beriberi, a disease underlying the inclusion 
of ischemic heart disease on the list of presumptively 
service-connected diseases, has not been diagnosed.  
Presumptive service connection for ischemic heart disease is 
therefore not warranted.  38 C.F.R. § 3.309(c).  
Additionally, no examiner has opined that the veteran's heart 
disease was related to his military service.  Direct service 
connection for the disorder is therefore not warranted, 
either.

There is some dispute in this case as to what disorder or 
disease is or are responsible for the veteran's death, in 
addition to whether they are service-connected.  The death 
certificate lists hypovolemic shock (dehydration), 
gastroenteritis (dysentery and irritable bowel syndrome), and 
hypertension as causes of varying degrees.  This information 
was apparently supplied by the veteran's granddaughter, who 
has no medical training or knowledge.  As a layperson, she is 
not competent to offer an opinion on an issue, such as 
diagnosis or causation, which requires specialized knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The doctor 
who certified these diseases never examined the veteran, and 
could not provide a medical rationale for listing them as 
causes of death.  Moreover, the same doctor attempted to 
correct the death certificate in March 1991 to list stroke, 
heart disease, and hypertension as the causes of death.  
However, the doctor again failed to demonstrate his reasons 
and bases for such an opinion, despite repeated requests that 
he do so.  

The RO requested clinical and treatment records, or a 
rationale for all opinions expressed, from the veteran's 
treating physician to resolve the issue, but the physician 
merely submitted further summary certificates.  The treating 
physician has not expressed any opinion regarding the cause 
of death, and the sole opinion from a doctor regarding 
causation is based on the opinion of a layperson.  Moreover, 
that doctor, without any personal knowledge of the veteran, 
and without producing any supporting medical evidence, has 
contradicted his own opinions.  The Board finds that the 
evidence regarding the cause of death is not credible, and 
hence is not probative, and therefore, there is no basis in 
the evidence of record to determine the cause of death.  

Because there is no competent evidence of a nexus between the 
disability (cardiovascular/cerebrovascular disease) that was 
the primary cause of the veteran's death and service, and 
because it is not shown that any disability that may have 
contributed to cause his death was service related, the 
preponderance of the evidence is the claim, and it must be 
denied.

Accrued benefits

The law provides that an individual entitled to accrued 
benefits may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which a payee 
was entitled at the time of his death under existing ratings 
or based on evidence in the file at the time of his death.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Under 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c), an 
application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation (DIC), 
by an apportionee, surviving spouse, child or parent is 
deemed to include a claim for any accrued benefits.  
38 C.F.R. § 3.152 (2000); 38 C.F.R. § 3.1000(c).

Here, the veteran died on July [redacted], 1997.  No claim of any type 
was submitted by the appellant prior to August 17, 1999, when 
her application for DIC was received.  More than two years 
had passed between the veteran's death and the filing of the 
appellant's claim.  Since the law is dispositive of this 
issue, the claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

